ON REHEARING
Carl R. Neil and Krause, Lindsay & Nahstoll, Portland, for the petitioner.
Cake, Jaureguy, Hardy, Butler & McEwen and Donald W. McEwen, Portland, and Heiss, Day & Bennett and Russell B. Day, Cleveland, Ohio, contra.
Before McAllister, Chief Justice, and Perry, Sloan, Goodwin, O’Connell, Denecke and Holman, Justices.
O’CONNELL, J.
Plaintiffs have filed a petition for rehearing contending that our opinion and decision is erroneous in two respects.
It is first asserted that we misconstrued the pleadings and the record as to the basis upon which compensatory damages were claimed by plaintiffs and awarded by the jury. Plaintiffs sought compensation for the loss of wages during the periods of their suspension. In our opinion we referred to the alleged damages “on the basis of lost wages resulting from time lost on the job after plaintiffs had completed the maximum mileage under the 3,800 mile rule.” We noted that plaintiffs “rest their claim upon the deprivation of working time which would be made available to them only as a result of their violation of the agreement.” We intended to say, and thought we said clearly enough, that since the 3,800 mile provision was enforceable, there was no right to mileage overages and therefore no right to wages lost during suspension for mileage overages.
*28Plaintiffs’ second contention is that the record shows a “modification” of the agreement making inapplicable the 3,800 mile limitation to firemen in the Klamath Falls-Crescent Lake freight pool during the period of the alleged violation of the agreement by plaintiffs.
The modification relied upon is found in an exchange of letters between defendant and the Southern Pacific Company. Defendant’s letter, dated March 13,
1960, is in substance a request for the company’s concurrence in the decision of Lodge 542 to discontinue the registration requirement for firemen in the Klamath Falls-Crescent Lake freight pool. In a letter dated March 25, 1960, the company concurred in this proposal. In a letter dated December 15, 1961, the company informed defendant that the request and concurrence referred to above “were in violation of the Firemen’s Agreement.” Plaintiffs contend that the registration requirement was modified from March 25, 1960 to December 15, 1961. Plaintiffs fail to mention that in February, March, and May, 1961, Lodge 542 sent to each member of the lodge bulletins making it clear that the registration requirement was to be observed.①
It will be recalled that the alleged violations of the agreement occurred in April, May, and June of 1961. From the evidence taken as a whole it is ap*29parent that Lodge 542, after lifting the registration requirement, changed its policy and subsequently required registration. The second “modification” was as effective as the first. There is no evidence that either of these changes with respect to the registration requirement was made in accordance with the procedures required for a modification of the agreement by Article 37, section 19 of the system-wide agreement.② The jury would have had no basis for treating the first change lifting the registration requirement any differently than the second change reinstating the requirement. Furthermore, even accepting plaintiffs’ argument that the exchange of letters resulted in a modification of the registration requirement until December 15, 1961, it is not shown that the agreement between defendant and Southern Pacific Company in any way altered the mileage limitation provision itself. Rather, the record indicates that the Company continued to account for total miles earned during a cheeking period by utilizing the Company payroll records in Portland.
The petition for rehearing is .denied.

 February bulletin: “We presently still have Firemen cut oif the working list. Therefore, we ask that each individual respect Article 43 of the agreement in an attempt to restore these men as soon as practical. Your cooperation concerning this matter will be greatly appreciated.”
March bulletin: “Business has recently improved, and as a result some of the furloughed Firemen have been restored to the working list. However, until such a time as all of these men are restored the miles will continue to be enforced.”
May bulletin: “The miles are still being enforced as in accordance with Article 43 of the agreement covering Firemen.”


The procedure prescribed by Article 37, section 19 is that before a proposed rule is submitted to the General Manager of the Company and the General Chairman of the Firemen, it must be a special rule “made by Local Officials of the Company and the Local Grievance Committee of the Firemen.” The “agreement” in the present case does not meet this requirement.